BRITT, Judge.
[1] By his first assignment of error, defendant contends the trial court erred in denying his motions for nonsuit. No useful purpose would be served in relating the testimony here. Suffice it to say, the evidence was more than sufficient to survive the motions, therefore, the assignment is overruled.
[2] By his second assignment of error, defendant contends the trial court erred in its charge to the jury by including in its summation of testimony evidence to which the court had sustained defendant’s objection. We find no merit in this assignment. It is a general rule in this jurisdiction that objections to the charge in reviewing the evidence and stating the contentions of the parties must be made before the jury retires so as to afford the trial court an opportunity for correction, otherwise, the objections are deemed to have been waived and will not be considered on appeal. State v. Gaines, 283 N.C. 33, 194 S.E. 2d 839 (1973) ; State v. Virgil, 276 N.C. 217, 172 S.E. 2d 28 (1970). Furthermore, we perceive no prejudice to defendant in the inclusion of that testimony. The assignment of error is overruled.
No error.
Judges Hedrick and Martin concur.